Citation Nr: 0502627	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  01-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his mother


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1994 to 
November 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied a TDIU.  The 
veteran and his mother appeared and testified at a personal 
hearing at the RO in April 2001.  In March 2003, the Board 
remanded this issue to the RO for readjudication of the TDIU 
claim in light of the grant of service connection for nerve 
damage of the right leg (neuroma and nerve entrapment of the 
right leg).  In an April 2003 rating decision, the RO 
assigned an initial rating for service-connected neuroma and 
nerve entrapment of the right leg, readjudicated the issue of 
entitlement to a TDIU, and returned the case to the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the TDIU claim on appeal 
has been obtained; VA has notified the veteran of the 
evidence needed to substantiate the TDIU claim addressed in 
this decision, and has obtained all relevant evidence 
designated by the veteran, in order to assist him in 
substantiating his claim for VA compensation benefits. 

2.  The veteran is currently service-connected for the 
following disabilities: right nephrectomy, rated as 30 
percent disabling, adjustment disorder with headaches, rated 
as 30 percent disabling, status post left thoracotomy for 
metastatic lung cancer, rated as 10 percent disabling, status 
post right orchiectomy for nonseminomatous testicular cancer, 
rated as noncompensably disabling, and neuroma and nerve 
entrapment of the right leg, rated as noncompensably 
disabling; as his combined service-connected rating is 60 
percent, he does not meet the scheduler requirement for a 
TDIU. 
3.  The veteran has a high school education, and has taken 
college level business courses; his employment experience 
includes work as a cashier and night watchman.

4.  The veteran's service-connected disabilities do not 
preclude him from engaging in all types of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish a TDIU.  A 
July 2003 RO letter advised the veteran what evidence had 
been received, that VA would request any information or 
evidence the veteran wanted VA to obtain, including any 
medical evidence from his doctors about which he told VA, and 
requested the veteran to provide information regarding 
medical treatment; the RO sent a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) and 
a VA Form 21-4138 for this purpose.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183.  In addition, an April 2002 supplemental 
statement of the case provided the veteran with a copy of the 
VCAA regulations. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal; however, the original RO decision that is the 
subject of this appeal was entered in March 2000, before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in July 
2003 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his TDIU claim.  
In the July 2003 letter, the RO asked the veteran to inform 
the RO about any additional information or evidence that he 
wanted the RO to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

In the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records and all indicated post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board finds that 
the record contains sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. 
§ 3.159(c)(4).  The VA examination reports and treatment 
records reflect the degree of industrial impairment produced 
by the veteran's service-connected disabilities.  As the 
basis of this decision is that the veteran has in fact 
maintained substantially gainful employment, no further 
examination or opinion would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further notice to the 
veteran or assistance in acquiring additional evidence is 
required by the new statute and regulations.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

II.  Entitlement to a TDIU

The veteran essentially contends that his service-connected 
disabilities preclude his ability to engage in substantially 
gainful employment.  The record reflects that the veteran is 
currently service connected for the following disabilities: 
right nephrectomy, rated as 30 percent disabling, adjustment 
disorder with headaches, rated as 30 percent disabling, 
status post left thoracotomy for metastatic lung cancer, 
rated as 10 percent disabling, status post right orchiectomy 
for nonseminomatous testicular cancer, rated as 
noncompensably disabling, and neuroma and nerve entrapment of 
the right leg, rated as noncompensably disabling.  The 
veteran has a high school education, and has taken college 
level business courses.  His employment experience includes 
work as a cashier and night watchman.    

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91.  The issue is whether the 
veteran's service-connected disability or disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, 
the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  

In determining whether the veteran is entitled to a TDIU, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The Court has held that the central 
inquiry in determining whether a veteran is entitled to a 
total rating based on individual unemployability is whether 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524 (1993).  The test of individual unemployability 
is whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, 5 Vet. App. 524.  

The veteran's combined 60 percent compensation rating does 
not meet the percentage requirements for consideration of a 
TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a).  
The Board does not have authority to assign a TDIU rating on 
an extraschedular basis under 38 C.F.R. § 4.16(b).  Moreover, 
in the instant case the Board sees no exceptional or unusual 
circumstances that would warrant referral of the case to the 
appropriate VA official for consideration of a TDIU rating on 
an extraschedular basis.  In this regard, the weight of the 
evidence is against the veteran's claim that his service-
connected disabilities of a right nephrectomy, adjustment 
disorder with headaches, status post left thoracotomy for 
metastatic lung cancer, status post right orchiectomy for 
nonseminomatous testicular cancer, and neuroma and nerve 
entrapment of the right leg preclude him from securing or 
following substantially gainful employment.  

The Board finds that the veteran's service-connected 
disabilities do not preclude him from engaging in all types 
of substantially gainful employment consistent with his 
education and occupational background.  The veteran's 
service-connected right nephrectomy is productive of no 
recurrence of cancer; adjustment disorder with headaches is 
reflected by moderate symptoms or moderate difficulty in 
social and occupational functioning; status post left 
thoracotomy for metastatic lung cancer is productive of no 
recurrence of cancer, significantly impairing shortness of 
breath, persistent cough, chest pains, or acute pulmonary 
process; status post right orchiectomy for nonseminomatous 
testicular cancer showed no signs of recurrence; and neuroma 
and nerve entrapment of the right leg is productive of 
symptoms of right meralgia paresthetica, mild to moderate 
hypoesthesia and hypalgesia. 

On his December 1999 application for TDIU, the veteran 
identified the service-connected nerve damage to the right 
leg as a service-connected disability that prevented him from 
securing or following any substantially gainful employment, 
although he also complained of headaches, blurred vision, 
constant fatigue, loss of breath, depression, anxiety, loss 
of strength, and loss of cardiovascular function.  Blurred 
vision, anxiety, and loss of cardiovascular function are not 
service-connected disabilities or symptoms associated with 
service-connected disabilities.  

With regard to functional impairment, a May 2001 VA 
examination report reflects that the veteran can jog about 
half a mile before having to slow down and walk, he had to 
take breaks when walking from class to class, he could walk 
around a mall without any problems, and he could play with 
his son without becoming short of breath. 

The evidence of record demonstrates that the veteran is able 
to work full time and to attend classes.  The record also 
reflects that the reasons the veteran has given for being 
unable to work include that he had suffered a post-service 
motor vehicle accident.  The veteran has reported various and 
inconsistent histories regarding his full-time employment.  
On his December 1999 application for TDIU, the veteran wrote 
that he had been unemployed since late the previous month, 
November 1999; however, as evidence of employment, he wrote 
that he had earned $32,000 during the previous 12 months, and 
had earned $40,000 during the previous year.  On his December 
1999 application for TDIU, the veteran checked the blocks to 
indicate that he left his last job because of his right leg 
disability, he had not tried to obtain employment since he 
became too disabled to work, and he either received or 
expected to receive disability retirement benefits.  

With regard to whether the veteran in fact has maintained 
substantially gainful employment during the pendency of his 
TDIU claim, notwithstanding the history given in the 
application for TDIU of not having worked since November 
1999, a December 8, 1999 VA outpatient treatment report 
reflects the veteran's history of having worked for the 
previous 2 months.  A May 2000 psychiatric consultation 
reflects the veteran's report of having just quit a job as a 
cashier because of lack of ambition.  An October 2000 Arizona 
county court order reflects that the veteran was ordered to 
make an automatic wage assignment, and that he was then 
working 30 hours per week.  

At a personal hearing in April 2001, the veteran testified in 
relevant part that he was unemployed, he worked one month 
after service as an order pooler, and then worked as a 
cashier's sales associate.  He testified that the reason he 
had to quit that job was because of a car accident.  He 
further testified that he was in vocational rehabilitation, 
and was studying global business at a community college.  He 
testified that he had problems with his leg when he 
vigorously exercised, including exercise by jogging.  The 
veteran's mother testified in part that the veteran had leg 
problems when he walked or tried to ride a bike. 

The record does not reflect that the symptoms associated with 
any of the veteran's service-connected disabilities 
significantly impairs his ability to obtain or maintain 
substantially gainful employment.  The evidence of record 
reflects that the veteran has in fact maintained 
substantially gainful employment for much of the period for 
which a TDIU is claimed, while taking college classes 
reported to be as part of vocational rehabilitation toward 
future employment, and has inconsistently reported his full-
time employment.  The record also reflects that the reasons 
the veteran has given for being unable to work include that 
he had suffered a post-service motor vehicle accident; any 
residuals of that accident are not for consideration as they 
are nonservice-connected.  For the aforementioned reasons and 
bases, to include the absence of a competent opinion that 
supports the veteran's claim that his service-connected 
disabilities alone preclude substantially gainful employment, 
the evidence of nonservice-connected disabilities causing 
industrial impairment, and the documentation in the record of 
the veteran's apparent substantially gainful employment 
during much of this appeal period, the Board finds that the 
criteria for referral for the assignment of a TDIU have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of either of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102. 






ORDER

A TDIU is denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


